DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 23, 26-30, 39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (10,291,833) in view of Kim (10,203,587).
Regarding claims 19, 27 and 39, Kim ‘833 discloses a mobile terminal (i.e. mobile phone) (See fig. 1b), comprising: a terminal body; at least two cameras 121b coupled to the terminal body, a flash 124 coupled to the terminal body (See fig. 1c and col. 15 lines 45-59); and a sensor unit 230 coupled to the terminal body, wherein the at least two cameras, the flash and the sensor unit are in the terminal body (i.e. rear surface of the terminal body), and wherein the terminal body comprises a first opening, wherein the at least two cameras {210, 220} and the sensor unit 230 are in the first opening, and the sensor unit 230 is located in the gap between the at least two cameras and on the line connecting centers of the first camera and the second camera, the first camera and the second camera are disposed along the direction that is in parallel to a side edge of the terminal body (See figs. 1c, 2a, 2b, 10 and col. 16 line 49 to col. 17 line 25).  However, Kim ‘833 does not explicitly disclose that the sensor unit comprises distance detection sensor (i.e. proximity sensor) and a second opening where the flash is disposed, wherein the first and second openings are sequentially disposed along a vertical direction from top to bottom of the terminal body.  Since Kim ‘833 does suggest that the sensor unit 230 can include various sensors such as laser sensor and/or RGB sensor (See col. 17 lines 14-17), and distance detection sensor utilized for mobile device, Official Notice taken by the examiner, are commonly known in the art; therefore, it would have been obvious to one skilled in the art to use distance detection sensor and/or environment detection sensor as the sensor unit 230, for the advantage of expanding the capability of the system to various types of sensor in order to accommodate the design intention.  Further, since Kim ‘587 suggests a separate second opening, disposed close to the camera (i.e. first opening) for housing the flash (See fig. 2 and col. 6 lines 41-46), wherein the first and second openings are sequentially disposed along a vertical direction from top to bottom of the terminal body (See fig. 2); therefore, it would have been obvious to one skilled in the art to modify, as suggested by Kim ‘587, the terminal as disclosed by Kim ‘833 with a separate second opening, disposed close to the camera (i.e. first opening) for housing the flash, for the advantage of providing greater flexibility in arranging camera and flash to accommodate the design intention.
Regarding claim 23, Kim ‘833 & Kim ‘587 disclose as cited in claim 19.  Kim ‘833 further discloses the two cameras are disposed along a direction in which a maximum size of the first opening is located, and wherein the first opening is a long strip opening having a long side and a short side, and the direction in which the maximum size of the first opening is located is an extension direction of the long side, wherein the extension direction of the long side is in parallel to a top edge or a side edge of the terminal body. (See fig. 1c).
Regarding claim 26, Kim ‘833 & Kim ‘587 disclose as cited in claim 23.  Kim ‘833 further discloses the distance detection sensor is located on one side of a line connecting centers of the two or three cameras, or the distance detection sensor is located on the line connecting centers of the two or three cameras (See figs. 1c, 10). 
Regarding claim 28, Kim ‘833 & Kim ‘587 disclose as cited in claim 23.  Kim ‘833 further discloses the distance detection sensor has a long side edge and a short side edge, and the short side edge of the distance detection sensor is parallel to the direction in which the maximum size of the first opening is located (See fig. 1c and 2a). 
Regarding claim 29-30, Kim ‘833 & Kim ‘587 disclose as cited in claim 19.  Since Kim ‘587 suggests the terminal further comprises a dust-proof component 300, the dust-proof component is sleeved on a periphery of the camera along an axial direction of the camera (See fig. 4), wherein the dust-proof component comprises at least two layers of elastic material {310, 330. 350}, the at least two layers of dust-proof elastic material are sequentially stacked along the axial direction of the camera, an outermost layer {310, 330} of the at least two layers of dust-proof elastic material surrounds an outer side of the camera, and a through opening for the camera pass through is on the remaining of the at least two layers of dust-proof elastic material (See fig. 4 and col. 9 lines 18-50), and elastic foam, Official Notice taken by the examiner, is known in the art; therefore, it would have been obvious to one skilled in the art to configure the two cameras, as disclosed by Kim ‘833, with elastic foam dust-proof component for the advantage of protecting the cameras from the penetration of fluid and dust. 
Regarding claim 44, Kim ‘833 & Kim ‘587 disclose as cited in claim 39.  Since Kim ‘587 suggests the terminal further comprises a dust-proof component 300, the dust-proof component is sleeved on a periphery of the camera along an axial direction of the camera (See fig. 4); therefore, it would have been obvious to one skilled in the art to configure the two cameras, as disclosed by Kim ‘833, with dust-proof component for the advantage of protecting the cameras from the penetration of fluid and dust.
Allowable Subject Matter
Claims 20-22, 31-33, 35 and 40-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 20-22, 35 and 40-43, Kim ‘833 & Kim ‘587 disclose as cited in claims 19 and 39.  However, they do not mention that the terminal further comprises an environment detection sensor in the terminal body, and the environment detection sensor is in the second opening.
Regarding claims 31-33, Kim ‘833 & Kim ‘587 disclose as cited in claim 30.  However, they do not mention that the terminal further Application No. 16/981,591-4-comprises a first circuit board that is located on the at least two layers of dust-proof foam adjacent to the outermost layer of the at least two layers of dust-proof foam, the distance detection sensor is on the first circuit board, and one end of the first circuit board is connected to a second circuit board in the terminal body by a connection line that passes between two layers of the at least two layers of dust-proof foam.
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
Upon the applicant’s request (See Remark, page 10), the examiner would like to present U.S. Patent No. 9,064,295, figure 4 and col. 10 lines 8-13 as concrete evident to support the examiner’s statement that “distance detection sensor utilized for mobile device, Official Notice taken by the examiner, are commonly known in the art”. In this instant case, Since Kim ‘833 (i.e. Kim I) does suggest that the sensor unit 230 can include various sensors such as laser sensor and/or RGB sensor (See col. 17 lines 14-17), and distance detection sensor (i.e. proximity sensor), utilized by mobile device, is commonly known in the art; therefore, it would have been obvious to one skilled in the art to use distance detection sensor as the sensor unit 230, for the advantage of expanding the capability of the system to various types of sensor in order to accommodate the design intention as well as enabling the camera to capture the image properly.
The applicant also argued that the combination of Kim I and Kim II is improper because the mobile device in Kim I already includes a flash and it would be completely unnecessary to modify the mobile device in Kim I with another flash to achieve the product that has two flashes in two different locations (See Remark, page 11-12).  The examiner respectfully disagrees with the applicant’s argument.  In this instant case, Kim ‘833 (i.e. Kim I) does suggest that the sensor unit 230 having multiple sensors including a flash (See col. 17 lines 14-17) wherein the sensor unit is located in a gap between the two cameras in a first opening (See figs. 1c, 2b, 10). The difference between Kim I and the applicant’s invention is a placement of the flash. Since Kim ‘587 (i.e. Kim II) suggests a separate second opening, disposed close to the camera (i.e. first opening) for housing the flash (See fig. 2 and col. 6 lines 41-46); therefore, it would have been obvious to one skilled in the art to modify, as suggested by Kim ‘587, the terminal as disclosed by Kim ‘833 with a separate second opening, disposed close to the camera (i.e. first opening) for housing the flash, for the advantage of providing greater flexibility in arranging camera and flash to accommodate the design intention.  The combination of Kim I and Kim II, therefore, would not add another flash as argued by the applicant.
For those reasons, the rejection(s) are proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648